DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 07/05/2022 is acknowledged. Claims 1, 6, 10-11, 13-16, 18, 20-21, 24, 26-31, 33-37 remain pending and are the claims addressed below. 

Allowable Subject Matter
Claims 1, 6, 10-11, 13-16, 18, 20-21, 24, 26-31, 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: KUESTER et al. (US 2021/0060869) and TALGORM et al. (US 2018/0036972) constitute the closest prior art of record.
KUESTER and TALGORM were used to read on the claimed method for manufacturing a part having a completed shape (see the rejection of claim 1, pages 4-8, of the 05/04/2022 Final Rejection). Applicant argues that the combined teaching of KUESTER and TALGORM does not recognize the claimed relationship between the “first temperature” to which the object is heated for initiating curing of the build material and the “second temperature” for removing the solid mold, as the combination of KUESTER and TALGORM teach curing at room temperature and heating off wax support material (see page 2, paragraphs 2-4 of the arguments/remarks submitted 07/05/2022). 
Applicant further argues, in view of the amendments made to the claim, the combination of KUESTER and TALGORM fail to teach the claimed “heating the object including increasing a temperature of the object to the first temperature” (see page 2, paragraph 5 – page 3, paragraph 3 of the arguments/remarks submitted 07/05/2022). Applicant’s arguments, in view of the amendments, were found to be persuasive. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed method for manufacturing a part having a completed shape meeting every limitation of independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754